     Case 1:17-cv-02215-SHR-MCC Document 124 Filed 05/05/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL ROSA-DIAZ,                              :      CIVIL NO.1:17-CV-2215
                                                :
             Plaintiff,                         :      (Judge Rambo)
                                                :
             v.                                 :
                                                :      (Magistrate Judge Carlson)
LAUREL HARRY, et al.,                           :
                                                :
             Defendants.                        :

                          MEMORANDUM AND ORDER

       This is a pro se civil rights case filed by Gabriel Rosa-Diaz, a state prisoner. In

this case, Rosa-Diaz asserted claims against various Pennsylvania Department of

Corrections (“DOC”) officials (the “DOC Defendants”). Rosa-Diaz has stated a

desire to pursue a trial of this case, which is scheduled for August 2020, but has now

moved for appointment of counsel, stating that he lacks the ability to present this

case at trial. (Doc. 118 and 122).

      We recognize that there is neither a constitutional nor a statutory right to

counsel for civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997);

Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C.           1915(e)(1)

simply provides that [t]he court may request an attorney to represent any person

unable to employ counsel. Under 1915(e)(1), a district court’s appointment of

counsel is discretionary and must be made on a case-by-case basis. Tabron, 6 F.3d

                                            1
     Case 1:17-cv-02215-SHR-MCC Document 124 Filed 05/05/20 Page 2 of 4




at 157-58. In Parham, the United States Court of Appeals outlined the standards to

be considered by courts when reviewing an application to appoint counsel pursuant

to 28 U.S.C. 1915(e)(1). In passing on such requests we must first:

       [D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to present
      his or her own case; (2) the complexity of the legal issues; (3) the degree
      to which factual investigation will be necessary and the ability of the
      plaintiff to pursue such investigation; (4) the amount a case is likely to
      turn on credibility determinations; (5) whether the case will require the
      testimony of expert witnesses; [and] (6) whether the plaintiff can attain
      and afford counsel on his own behalf.

Parham v. Johnson, 126 F.3d at 457. Moreover, we have [been] cautioned that

courts should exercise care in appointing counsel because volunteer lawyer time is a

precious commodity and should not be wasted on frivolous cases. Montgomery v.

Pinchak, 294 F.3d 492, 499 (3d Cir. 2002). Indeed, in this regard:

       Third Circuit Court of Appeals has directed district courts to examine
       two additional factors when considering an indigent party's request for
       counsel. These factors are: 1) [t]he Court's willingness to aid the
       indigent party in presenting his or her case ... and 2)[t]he supply of
       attorneys willing to take 1915(e) requests in the geographic area of
       the litigation. Gordon v. Gonzalez, 232 Fed. Appx. 153, fn. 4 (3d
       Cir.2007).

Quinn v. Vrable, CIV. 3:CV-06-0571, 2008 WL 5146534 (M.D. Pa. Dec. 8, 2008).

We must consider the availability of counsel when ruling upon these requests

because: the scarcity of available counsel is a very real consideration as to if, and

when, the appointment of counsel in a case can be accomplished by the district

                                           2
     Case 1:17-cv-02215-SHR-MCC Document 124 Filed 05/05/20 Page 3 of 4




court as courts have no authority to compel counsel to represent an indigent civil

litigant. Tabron, 6 F.3d at 157 n. 6. Quinn v. Vrable, CIV. 3:CV-06-0571, 2008

WL 5146534 (M.D. Pa. Dec. 8, 2008).

      Mindful of the fact that appointed counsel is a precious commodity, and

further cognizant of the fact that we must rely upon a volunteer lawyer , since we

lack the ability to conscript counsel, we also recognize that in the exercise of our

discretion appointment of counsel may be appropriate where a plaintiff advances

claims of arguable merit, and presents facts which would prevent the plaintiff from

fully pursuing those claims. See Hetzel v. Swartz, 917 F. Supp. 344 (M.D. Pa.

1996). In our view, the remaining claim in this case has potentially arguable merit,

and the plaintiff does not appear to have either the financial ability to retain counsel.

While the legal and factual claims in this matter are not unduly complex, the

development and presentation of these claims at a trial may be greatly facilitated by

the appointment of counsel, who may also be able to provide the plaintiff with

fully-informed guidance on an array of matters, including settlement discussions.

Considering all of these factors, we conclude that the motion should be

conditionally granted, and a search undertaken for pro bono counsel who may be

willing and able to undertake representation of the plaintiff in this action.

      Accordingly, IT IS HEREBY ORDERED THAT:


                                           3
     Case 1:17-cv-02215-SHR-MCC Document 124 Filed 05/05/20 Page 4 of 4




      1) The plaintiff’s Motions for Appointment of counsel (Docs. 118 and 122)

are conditionally GRANTED, provided that a member of the Pro Bono panel of the

Middle District of Pennsylvania Chapter of the Federal Bar Association agrees to

volunteer to represent Plaintiff. Plaintiff is advised that locating pro bono counsel

may take some time; he will be notified in writing of the results of the search for

counsel as soon as possible. The Pro Bono Coordinator for Middle District of

Pennsylvania Chapter of the Federal Bar Association shall report to the Court on the

progress of identifying pro bono counsel on or before July 1, 2020.

      2) If the court is unsuccessful in its efforts to locate pro bono counsel to

represent Plaintiff, he shall proceed pro se, and this order conditionally granting the

motion for appointment of counsel will be vacated.

      3) A copy of this order will be served upon the Pro Bono Coordinator for

Middle District of Pennsylvania Chapter of the Federal Bar Association.

      SO ORDERED, this 5th day of May 2020.

                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                          4
